Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Jimmie Donald Hill, Appellant                           Appeal from the 71st District Court of
                                                         Harrison County, Texas (Tr. Ct. No. 19-
 No. 06-19-00215-CR          v.                          0246X). Memorandum Opinion delivered
                                                         by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                            and Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by replacing “SECOND
DEGREE FELONY” under “Degree of Offense” with “THIRD DEGREE FELONY.”                              As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Jimmie Donald Hill, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.

                                                         RENDERED APRIL 21, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk